IN THE SUPREME COURT OF THE STATE OF DELAWARE

  MICHAEL J. RUSSO,                        §
                                           §   No. 533, 2015
       Defendant Below-                    §
       Appellant,                          §
                                           §
       v.                                  §   Court Below—Superior Court
                                           §   of the State of Delaware
  STATE OF DELAWARE,                       §   Cr. ID 1301002605
                                           §
       Plaintiff Below-                    §
       Appellee.                           §

                          Submitted: December 23, 2015
                          Decided:   December 30, 2015

                                    ORDER

      This 30th day of December 2015, it appears to the Court that, on December

3, 2015, the Chief Deputy Clerk issued a notice to the appellant to show cause why

his appeal should not be dismissed for his failure to file his opening brief and

appendix in this matter. The appellant has failed to respond to the notice to show

cause within the required ten-day period; therefore, dismissal of this action is

deemed to be unopposed.

      NOW, THEREFORE, IT IS HEREBY ORDERED, under Supreme Court

Rules 3(b) and 29(b), that the within appeal is DISMISSED.

                                     BY THE COURT:

                                     /s/ Collins J. Seitz, Jr.
                                            Justice